Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2017

                                       No. 04-16-00806-CR

                                        Roger SALDANA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 15-08-00031-CRF
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        A supplemental clerk’s record containing a Certification of Defendant’s Right to Appeal
for count one and count two has been filed. Both certifications indicate this case “is a plea-
bargain case, but matters were raised by written motion filed and ruled on before trial and not
withdrawn, and the defendant has the right of appeal.” The supplemental clerk’s record contains
rulings on appellant’s motions to suppress.

        Leticia Escamilla, the court reporter responsible for preparing, certifying, and filing the
reporter’s record, filed a Notification of Late Record asking for additional time in which to file
her record(s). The request is GRANTED and the reporter’s record is due no later than March 9,
2017.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2017.
___________________________________
Keith E. Hottle
Clerk of Court